Citation Nr: 0326830	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-06 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a direct basis or as the result 
of asbestos or ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946 and from October to December 1950.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Veterans 
Benefits Administration Appeals Management Center (VBA AMC) 
of the Regional Office (RO) in Pittsburgh, Pennsylvania.   
The RO denied entitlement to service connection for COPD on a 
direct basis or as the result of asbestos or ionizing 
radiation exposure.

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The veteran contends that his COPD is the result of exposure 
to gun smoke during his active service, asbestos, or ionizing 
radiation.  Based on the veteran's testimony before the Board 
and the Veterans Claims Assistance Act of 2000 (VCAA), a VA 
medical opinion must be obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
who may possess any additional records 
pertinent to his claim.  After securing 
any necessary authorization from the 
veteran, the VBA AMC should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured, including any recent treatment 
of the veteran's COPD.  If there are no 
additional records pertinent to the 
claim, the veteran should be requested to 
inform the VBA AMC in writing as soon as 
possible to avoid delay in the 
adjudication of his case.  If warranted, 
after securing any necessary 
authorization from the veteran, the VBA 
AMC should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of the 
veteran's COPD.

3.  The VBA AMC should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The VBA AMC should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA has attempted to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

4.  The veteran should then be scheduled 
for a VA pulmonary examination in order 
to determine the nature, extent of 
severity, and etiology of any COPD 
disorder(s) that may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should be specifically 
requested to review the historical data 
to include the prior examination reports 
and clinical records in order to obtain a 
true picture of the veteran's COPD.  The 
examiner should also elicit a detailed 
history of the onset of COPD symptoms 
from the veteran.  



Attention of the examiner is directed to 
the private medical documentation on file 
showing that the veteran's pulmonary 
disorders have been diagnosed as COPD, 
emphysema, chronic bronchitis, pulmonary 
fibrosis, and interstitial lung disease.  
He was reported to have asbestosis on 
several occasions in 1999.  An August 24, 
1999 medical report shows that the 
veteran had a history of occupational 
exposure to asbestos, gas/fumes, and 
graphite dust (employed with the 
railroad).  He also had a 67 year pack 
per day smoking history.

Attention of the examiner is also 
directed to the fact that there is no 
documentation of exposure of the veteran 
to ionizing radiation in active service.

The examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran currently have 
COPD?

(b)  Is it as likely as not that any COPD 
disorder(s) found is/are related to 
active service on any basis from October 
1943 to May 1946 and from October to 
December 1950, or if pre-existing 
service, was aggravated thereby?  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
If possible, the examiner should indicate 
what caused the veteran's COPD.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the VBA AMC should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for COPD on a direct 
basis or as the result of asbestos or 
ionizing radiation exposure.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
laws and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

